DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “The tissue integration device of claim 21” in line 1. However, Claim 21 is directed to a “method of making a tissue integration device.” It is unclear whether claim 31 is intended to claim a device or a method of making the device. For the purposes of examination, claim 31 is interpreted as claiming –The method of claim 21 –.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25-29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingras (US20090216338 – hereinafter Gingras ‘338) in view of Gingras (US20060141012 – hereinafter Gingras ‘012).

In reference to claim 21:
Gringas ‘338 discloses a method of making a tissue integration device (paras title, abstract, 0001, 0082) comprising:
forming a polymer mixture into a shape, the polymer mixture comprising a polymer resin and a biological medium (para 0019-0021, 0088);

forming the shaped polymeric material into the tissue integration device (abstract; para 0021, 0082). 
Gingras ‘338 does not disclose wherein the biological medium is a growth-promoting medium. However, this is taught by Gingras ‘012. Gingras ‘012 teaches a tissue scaffold (abstract). Gingras ‘012 further teaches the use of growth-promoting medium as the biological medium (abstract; para 0011-0012). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a growth-promoting medium, as taught by Gingras ‘012, as the biological medium of Gingras ‘338 because growth factors can induce the desired differentiation and necessary mitotic effects as well as facilitate proliferation and differentiation of stem cells or progenitor cells included in the scaffold (Gingras ‘012 para 0013).

In reference to claim 22:
In addition to the discussion of claim 21, above, Gingras ‘338 further discloses wherein the shape is one of a film and a sheet (para 0026).

In reference to claim 23:
In addition to the discussion of claim 21, above, Gingras ‘338 further discloses wherein the at least one polymer is selected from the group consisting of a polylactide and a polytetrafluoroethylene (para 0049).

In reference to claim 24:


In reference to claim 25:
In addition to the discussion of claim 21, above, Gingras ‘338 further discloses wherein the step of forming a polymer mixture into a shape is done by processing the polymer mixture by extruding (para 0021).
Gingras ‘338 does not disclose wherein the processed polymer mixture has a homogenous distribution of the growth-promoting medium. However, Gingras ‘012 discloses that it may be desirable to manufacture homogeneous scaffolds (para 0134). A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 

In reference to claim 26:
In addition to the discussion of claim 21, above, Gingras ‘338 further discloses stretching the film (para 0021, 0053). Modified Gingras ‘338 does not explicitly disclose wherein the step of orienting at least one polymer comprising the polymer resin further includes stretching the shape under defined conditions until about the maximum stretch ratio of the at least one polymer is reached. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)(MPEP 2144.05(II)). As applied to the instant application, Gingras ‘338 teaches the general conditions of the claim, i.e. stretching the polymer. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to stretch the polymer to about the maximum stretch ratio because the general conditions are known in the art and the limitation is an optimum or workable range.

In reference to claim 27:


In reference to claim 28:
In addition to the discussion of claim 27, above, Gingras ‘338 further discloses wherein the shaped polymer mixture is stretched biaxially at a ratio that is not 1:1 (para 0088).

In reference to claim 29:
In addition to the discussion of claim 21, above, Gingras ‘338 further discloses further comprising annealing the shaped polymer mixture to a specific target percentage after the orienting step (paras 0026, 0053).

In reference to claim 31:
In addition to claim 21, above, Gingras ‘338 further discloses further comprising forming one or more pores in the tissue integration device, wherein the one or more pores are sized and dimensioned to promote tissue ingrowth when the tissue integration device is implanted in a subject (para 0051; Figs. 3A-3B).

In reference to claim 32:
In addition to the discussion of claim 31, above, Gingras ‘338 does not disclose wherein the tissue ingrowth is vascular tissue ingrowth throughout all or a substantial portion of the tissue integration device. However, Gingras ‘012 teaches the use of cell openings being sized for ingrowth and utilizing vascular endothelial growth factor in the films in order to produce vascular grafts (para 0011-0012, 0123). It would have been obvious to a person having ordinary skill in the art before the effective .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingras ‘338 and Gingras ‘012 as applied to claim 23, above, and further in view of Dalal (US20050170012).
In addition to the discussion of claim 23, above, Gingras ‘338 further discloses wherein the at least one polymer is a polylactide (polylactic acid)(para 0049).
Modified Gingras does not disclose the growth-promoting medium is β-tricalcium phosphate. However, this is taught by Dalal. Dalal teaches a porous β-tricalcium phosphate material for bone implantation (abstract). Dalal further teaches that β-tricalcium phosphate has biological properties of being non-reactive, resorbable, and it acts as a scaffolding for bone ingrowth which undergoes progressive degradation and replacement by bone (para 0003). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the tissue integration device of modified Gingras ‘338 with the β-tricalcium phosphate growth-promoting medium, as taught by Dalal, in order to obtain a tissue integration device which is non-reactive, resorbable, and acts as a scaffolding for bone ingrowth which undergoes progressive degradation and replacement by bone.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingras ‘338 and Gingras ‘012 as applied to claim 29, above, and further in view of Fearnot (US6358284).
In addition to the discussion of claim 9, above, Gingras ‘338 further discloses wherein the annealed, shaped polymer mixture is subjected to the following steps:
cutting the annealed, shaped polymer mixture (paras 0026, 0051);
compressing the layers together to laminate the layers (paras 0021, 0047-0048, 0053).
Gingras ‘338 further teaches the use of mucosal tissue for implants (para 0020) and that the film can be stretched or otherwise manipulated such as trimmed or shaped (paras 0021). Modified Gingras does not teach that the annealed, shaped polymer is cut into strips or wrapping the at least one strip around a mandrel to form a tube of concentric annular layers. However, this it taught by Fearnot. Fearnot teaches grafts from purified mucosa (title). Fearnot further teaches a device that uses at least one strip, wrapping the at least one strip around a mandrel to form a tube of concentric annular layers, and compressing the layers together to laminate the layers (col 8 ln 31-42; col 11, ln 39-col 12 ln 39). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the tissue integration device of modified Gingras ‘338 by cutting it into strips, wrapping the strips around a tubular mandrel, and compressing the layers around the tubular mandrel to form a laminated tubular structure in order to obtain a premade, presterilized mucosal tissue integration device which saves time during surgery (Fearnot col 2 ln 38-40).

Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingras ‘338 in view of Gingras ‘012 as evidenced by Sharma (Cellular volume and marker expression in human peripheral blood apheresis stem cells).

In reference to claims 33, 34, and 35:
Gringas ‘338 discloses a method of making a tissue integration device (paras title, abstract, 0001, 0082) comprising:
forming a polymer mixture into a shape, the polymer mixture comprising a polymer resin and a biological medium (para 0019-0021, 0088);
orienting at least one polymer comprising the polymer resin in at least one direction (para 0088); and
forming the shaped polymeric material into the tissue integration device (abstract; para 0021, 0082); and
forming one or more line-of-sight pores in the tissue integration device of varying size (paras 0021, 0024, 0077; Figs. 3A-3B), wherein the one or more line-of-sight pores are sized and dimensioned to promote tissue ingrowth when the tissue integration device is implanted in a subject (para 0051).
Gingras ‘338 does not disclose wherein the biological medium is a growth-promoting medium (claim 33), wherein the one or more line-of-sight pores are sized and dimensioned to contain one or more stem cells, one or more growth factors, and combinations thereof (claim 34) or wherein the one or more line-of-sight pores are sized and dimensioned to prevent or minimize escape of the one more stem cells when the tissue integration device is implanted in a subject (claim 35). However, this is taught by Gingras ‘012. Gingras ‘012 teaches a tissue scaffold (abstract). Gingras ‘012 further teaches the use of growth-promoting medium as the biological medium (abstract; para 0011-0012) and pores sized to contain one or more stem cells, one or more growth factors, and combinations thereof (paras 0011-.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingras ‘338 Gingras ’012, as evidenced by Sharma, as applied to claim 33 above, and further in view of Heide (US20050027367).
In addition to the discussion of claim 33, above, modified Gingras ‘338 does not teach wherein two or more of the line-of-sight pores intersect with one another. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Heide teaches a resorbable implant (abstract). Heide further teaches utilizing a plurality of generally tubular, parallel pores which intersect other tubular, parallel pores. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Gingras ‘338 with the intersecting pores of Heide because all of the .

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingras ‘338 in view of Fearnot.

In reference to claim 37:
Gingras ‘338 discloses a method for forming a tissue integration device, comprising:
forming a polymer mixture that includes a polymer resin and a tissue growth-promoting medium;
processing the polymer mixture into a shape selected from the group consisting of a sheet (Figs. 2A-3B);
orienting at least one polymer comprising the polymer resin in at least one direction (para 0088);
annealing the shaped polymer mixture (paras 0026, 0053);
cutting the annealed, shaped polymer mixture (paras 0026, para 0051); and
compressing two or more films (paras 0021, 0047, 0048)
Gingras ‘338 does not teach cutting the sheet into at least one strip; wrapping the at least one strip around a mandrel to form a tube of concentric annular layers; compressing the layers together on the mandrel to laminate the layers to form a tissue integration device. However, this it taught by Fearnot. Fearnot teaches grafts from purified mucosa (title). Fearnot further teaches a device that uses at least one strip, wrapping the at least one strip around a mandrel to form a tube of concentric annular layers, and compressing the layers together to laminate the layers (col 8 ln 31-42; col 11, ln 39-col 12 ln 39). It would have been obvious to a person having ordinary skill in the art before the effective filing 

In reference to claim 38:
In addition to the discussion of claim 37, above, Gingras ‘338 further discloses further comprising forming one or more pores in the tissue integration device, wherein the one or more pores are sized and dimensioned to promote tissue ingrowth when the tissue integration device is implanted in a subject (para 0051; Figs. 3A-3B).

In reference to claim 39:
In addition to the discussion of claim 37, above, Gingras ‘338 further discloses further comprising stretching biaxially the shaped polymer mixture (paras 0021, 0053).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingras ‘338 and Fearnot as applied to claim 37, above, and further in view of Gingras ‘012.
In addition to the discussion of claim 37, above, Gingras ‘338 further discloses wherein forming the polymer mixture into a shape comprises processing the polymer mixture by extruding (para 0021).
Modified Gingras ‘338 does not teach wherein the processed polymer mixture has a homogenous distribution of the tissue growth-promoting medium. However, Gingras ‘012 discloses that it may be desirable to manufacture homogeneous scaffolds (para 0134). A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREW L SWANSON/              Examiner, Art Unit 1745